Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 5, 2018

                                      No. 04-18-00908-CR

                                     Jakroi Allen BANKS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR0571
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER

        Appellant, Jakroi Allen Banks, entered into a plea bargain with the State, and pled guilty
to aggravated kidnapping. The trial court subsequently imposed sentence in accordance with the
agreement and signed a certificate stating this “is a plea-bargain case, and the defendant has NO
right of appeal.” See Tex. R. App. P. 25.2(a)(2). Banks timely filed a notice of appeal. The
clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification and a written plea
bargain agreement, has been filed. See Tex. R. App. P. 25.2(d). This court must dismiss an
appeal “if a certification that shows the defendant has the right of appeal has not been made part
of the record.” Id.

        Banks is given notice that this appeal will be dismissed pursuant to rule 25.2(d) of the
Texas Rules of Appellate Procedure unless an amended certification showing that Banks has the
right to appeal is made part of the appellate record by December 27, 2018, or Banks responds to
this order by that date, establishing the trial court’s certification is defective.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court